FILED
                             NOT FOR PUBLICATION
                                                                            SEP 14 2016
                     UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


MARCELINA DIAZ,                                  No.   15-55711

                Petitioner-Appellant,            D.C. No.
                                                 8:14-cv-01819-SJO-E
 v.

KIMBERLY HUGHES,                                 MEMORANDUM*

                Respondent-Appellee.


                     Appeal from the United States District Court
                         for the Central District of California
                      S. James Otero, District Judge, Presiding

                             Submitted August 29, 2016**
                                Pasadena, California

Before:         KOZINSKI and BYBEE, Circuit Judges, and WALTER,*** Senior
                District Judge.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
          ***
             The Honorable Donald E. Walter, United States Senior District Judge
for the Western District of Louisiana, sitting by designation.
                                                                                 page 2
      In sufficiency of the evidence cases, “the relevant question is whether, after

viewing the evidence in the light most favorable to the prosecution, any rational

trier of fact could have found the essential elements of the crime beyond a

reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979). In Juan H. v.

Allen, 408 F.3d 1262 (9th Cir. 2005), we held that a state court’s application of

Jackson “must be objectively unreasonable” to be cognizable on habeas review.

Id. at 1275 n.13 (internal quotation marks and citation omitted).

      Here, the state court’s decision that there was sufficient evidence to convict

Diaz was not objectively unreasonable. The court pointed to expert evidence that

“there was a one in a trillion chance the DNA on the garden shears belonged to

someone other than Diaz.” A juror would have to make inferences to connect the

DNA evidence to the actual burglary, but the court found that such inferences were

reasonable based on the physical and circumstantial evidence. This was not an

objectively unreasonable application of Jackson.

      Diaz argues that there was no direct evidence that she personally entered the

residence. But direct evidence is not necessary: The jury could infer that she

entered by considering the dimensions of the hole along with Diaz’s size and the

DNA evidence. Diaz also argues that DNA can be easily transferred, but this is a

jury finding that we are not entitled to second-guess.
          page 3
DENIED.